 



Exhibit 10.2
FIFTH AMENDMENT TO LEASE
     This Fifth Amendment to Lease (“Amendment”) is entered into, and dated for
reference purposes, as of August 24, 2006 (the “Execution Date”) by and between
METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation (“Metropolitan”), as
Landlord (“Landlord”), and MAXYGEN, INC., a Delaware corporation (“Maxygen”), as
Tenant (“Tenant”), with reference to the following facts (“Recitals”):
     A. Landlord and Tenant entered into that Lease (the “Original Lease”) dated
as of October 21, 1998 for certain premises consisting of the entire building
known as 515 Galveston Drive (the “Original Premises” or “515 Galveston
Premises”) Redwood City, California, as amended by that First Amendment to Lease
dated as of February 26, 1999 (the “First Amendment”) for the lease of Expansion
Space A (which may also be referred to as the “220 Penobscot Premises”), that
certain written Second Amendment To Lease dated October 24, 2000 (the “Second
Amendment”) for the lease of Expansion Space B (which may also be referred to as
the “200 Penobscot Premises”), that certain written Third Amendment To Lease
dated October 22, 2003 (the “Third Amendment”) for the surrender of all of the
220 Penobscot Premises and part of the 200 Penobscot Premises, and that certain
written Fourth Amendment To Lease dated December, 2004 (the “Fourth Amendment”)
for extension of the Term of the 515 Galveston Premises, all as more
particularly described in the Original Lease, First Amendment, Second Amendment,
Third Amendment and Fourth Amendment (collectively, the “Existing Lease”, and
the Premises as of the Execution Date is collectively referred to as the
“Premises”).
     B. Landlord and Tenant desire to extend the current Term for the Premises,
which is also known as the 515 Galveston Premises and which consists of an
agreed 31,166 square feet of Rentable Area, and provide for other amendments of
the Existing Lease as more particularly set forth below.
     NOW, THEREFORE, in consideration of the foregoing, and of the mutual
covenants set forth herein and of other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
     Section 1. Scope of Amendment; Defined Terms. Except as expressly provided
in this Amendment, the Existing Lease shall remain in full force and effect.
Should any inconsistency arise between this Amendment and the Existing Lease as
to the specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. The term “Lease” as used herein and
in the Existing Lease shall refer to the Existing Lease as modified by this
Amendment, except as expressly provided in this Amendment. All capitalized terms
used in this Amendment and not defined herein shall have the meanings set forth
in the Existing Lease unless the context clearly requires otherwise.
     Section 2. Extension of Term for 515 Galveston Premises. Notwithstanding
any provision of the Existing Lease to the contrary, Landlord and Tenant
acknowledge and agree as follows:
     (a) The current Term pursuant to the Existing Lease will expire on
February 24, 2007.
     (b) The Term is hereby extended for the period of twenty-four (24) months
and four (4) days (the “Second Extended Term”) commencing on February 25, 2007
(the “Second Extension Commencement Date”) and expiring February 28, 2009
(hereafter, the “Expiration Date” in lieu of the date provided in the Existing
Lease), unless sooner terminated pursuant to the terms of the Lease.
     (c) Landlord and Tenant acknowledge and agree that this Amendment provides
all rights and obligations of the parties with respect to extension of the
current Term, whether or not in accordance with any other provisions, if any, of
the Existing Lease regarding renewal or extension, and any such provisions,
options or rights for renewal or extension provided in the Existing Lease are
hereby deleted as of the Execution Date, and without limiting the generality of
the foregoing, Tenant and Landlord acknowledge and agree that the Option to
Extend set forth in Section 12 of the Fourth Amendment is hereby deleted as of
the Execution Date and is replaced with the Option to Extend set forth below in
this Amendment.
     Section 3. Monthly Base Rent for Second Extended Term. Notwithstanding any
provision of the Existing Lease to the contrary, commencing on the Second
Extension Commencement Date and continuing through the Expiration Date of the
Second Extended Term, the amount of Monthly Base Rent due and payable by Tenant
for the Premises shall be as set forth in the table below:

                      Monthly Installment of     Period from/to (inclusive)  
Monthly Base Rent   Monthly Rate/Rentable Sq. Ft.
Months 01 — 12
  $ 61,085.36     $ 1.96  
Months 13 — 24
  $ 68,565.20     $ 2.20  

     Section 4. Tenant’s Share of Operating Expenses. Notwithstanding any
provision of the Existing Lease to the contrary, the parties acknowledge and
agree that the Rentable Area of Phase I is 301,824, and commencing on the Second
Extension Commencement Date and continuing through the Expiration Date of the
Second Extended Term, Tenant shall continue to pay Tenant’s Share of Operating
Expenses as set forth in Article Four of the Existing Lease, and as of the
Second Extension Commencement Date, Tenant’s Share for the Premises continues to
be as follows:

         
Tenant’s Building Share:
    100.00 %
Tenant’s Phase Share:
    10.33 %
Tenant’s Project Share:
    5.80 %

Page 1



--------------------------------------------------------------------------------



 



     Section 5. “AS IS” Condition. Tenant acknowledges that Tenant presently
occupies and has occupied the 515 Galveston Premises since the Commencement Date
of the Original Lease. Notwithstanding any provision of the Existing Lease to
the contrary, Tenant hereby leases for the Second Extended Term and accepts the
Premises in its “AS IS” condition existing on the Execution Date, without any
express or implied representations or warranties of any kind by Landlord, its
brokers, manager or agents, or the employees of any of them regarding the
Premises; and Landlord shall not have any obligation to construct or install any
tenant improvements or alterations or to pay for any such construction or
installation, except that Landlord agrees to replace eleven (11) rooftop package
air conditioning (“AC”) units, identified as AC 1, 2, 3B, 4, 5, 6, 7, 8, 9, 10
and 11, with new gas units of equal capacity, install new thermostat and low
voltage wiring, fabricate and install sheet metal ductwork transitions for side
discharge units, reconnect existing gas piping, reconnect existing conduit and
wiring for high voltage power and reconnect existing condensate lines. Landlord
shall commence such replacement prior to the end of 2006.
     Section 6. Option to Extend.
     (a) Landlord hereby grants Tenant a single option to extend the Second
Extended Term of the Lease for an additional period of one (1) year (such period
may be referred to as the “Option Term”), as to the entire Premises as it may
then exist, upon and subject to the terms and conditions of this Section (the
“Option To Extend”), and provided that at the time of exercise of such right:
(i) Tenant must be in occupancy of the entire Premises; and (ii) Tenant then has
a liquid net worth of no less than Forty Million Dollars ($40,000,000.00), and
such determination of liquid net worth shall count as assets of Tenant only
cash, cash equivalents and liquid investments, and such determination shall be
certified by Tenant’s Chief Financial Officer, and supported by Tenant’s
financial statements, copies of which shall be delivered to Landlord with
Tenant’s written notice exercising its right hereunder. Such supporting
financial statements to be delivered to Landlord shall consist of Tenant’s
audited financial statements for the most-recent, completed fiscal year, and
Tenant’s financial statements for all fiscal quarters completed after the end of
the most-recent, completed fiscal year and before the date of Tenant’s Election
Notice, with the financial statements for the most-recent, completed quarter
certified by Tenant’s Chief Financial Officer.
     (b) Tenant’s election (the “Election Notice”) to exercise the Option To
Extend must be given to Landlord in writing no earlier than the date which is
six months (6) months before the Expiration Date and no later than the date
which is three (3) months before the Expiration Date. If Tenant either fails or
elects not to exercise its Option to Extend by not timely giving its Election
Notice, then the Option to Extend shall be null and void.
     (c) The Option Term shall commence immediately after the expiration of the
preceding Term of the Lease. Tenant’s leasing of the Premises during the Option
Term shall be upon and subject to the same terms and conditions contained in the
Lease except that (i) Tenant shall pay the “Option Term Rent”, defined and
determined in the manner set forth in the immediately following Subsection;
(ii) the Security Deposit shall be increased to an amount that is the same
percentage or proportion of Option Term Rent as the prior amount of Security
Deposit was in relation to Rent for the Term prior to the Option Term, but in no
event shall the Security Deposit be decreased; and (iii) Tenant shall accept the
Premises in its “as is” condition without any obligation of Landlord to repaint,
remodel, repair, improve or alter the Premises or to provide Tenant any
allowance therefor, except to the extent tenants leasing space in Comparable
Transactions receive an allowance pursuant to the definition of Fair Market
Rental Rate defined in Exhibit A hereto, provided, however, Landlord by notice
given to Tenant within thirty (30) days after final determination of the Fair
Market Rental Rate, may elect to provide, in lieu of such allowance for
alterations to the Premises, a rent credit equal to the amount of the allowance
that would have otherwise been given, credited toward the rents applicable only
to the Premises and due starting after such rent obligation commences. If Tenant
timely and properly exercises the Option To Extend, references in the Lease to
the Term shall be deemed to mean the preceding Term as extended by the Option
Term unless the context clearly requires otherwise.
     (d) The Option Term Rent shall mean the sum of the Monthly Base Rent at the
Fair Market Rental Rate (as defined in Exhibit A) plus Rent Adjustments and/or
certain Operating Expenses (if applicable, based upon a step-up to change the
base year or base amount for calculation of Operating Expenses in connection
with determination of the Fair Market Rental Rate) plus other charges pursuant
to the Lease payable to Landlord. The determination of Fair Market Rental Rate
and Option Term Rent shall be made by Landlord, in the good faith exercise of
Landlord’s business judgment. Within forty-five (45) days after Tenant’s
exercise of the Option To Extend, Landlord shall notify Tenant of Landlord’s
determination of the Fair Market Rental Rate and Option Term Rent for the
Premises. Tenant may, within fifteen (15) days after receipt thereof, deliver to
Landlord a written notice either: (i) accepting Landlord’s determination, in
which case the extension shall be effective and binding (subject to Subsection
(g) below) at the accepted rate; or (ii) setting forth Tenant’s good faith
estimate, in which case Landlord and Tenant will promptly confer and attempt to
agree upon the Fair Market Rental Rate and Option Term Rent. Tenant’s failure to
timely deliver such notice within such fifteen (15) day period shall be deemed
its cancellation of the Option. In the event Tenant has delivered notice setting
forth Tenant’s different estimate, but no agreement in writing between Tenant
and Landlord on Fair Market Rental Rate and Option Term Rent is reached within
thirty (30) days after Landlord’s receipt of Tenant’s estimate, the Fair Market
Rental Rate shall be determined in accordance with the terms of Exhibit A.
     (e) Promptly after final determination of the Fair Market Rental Rate,
Landlord shall prepare a memorandum confirming the specific dates, amounts and
terms of the extension for the Option Term in accordance with the terms and
conditions of this Option to Extend, in the form of an amendment to the Lease,
and Tenant shall execute such amendment within five (5) business days after
Landlord and Tenant agree to the form of the proposed amendment and Landlord
shall execute it promptly after Tenant. Notwithstanding any of the foregoing to
the contrary, the failure of Landlord to prepare such amendment or of either
party to execute an amendment shall not affect the validity and effectiveness of
the extension for the Option Term in accordance with the terms and conditions of
this Option to Extend.

Page 2



--------------------------------------------------------------------------------



 



     (f) This Option to Extend is personal to Maxygen, Inc. and may not be used
by, and shall not be transferable or assignable (voluntarily or involuntarily)
to any person or entity except an assignee of the Lease which is a Tenant
Affiliate and has satisfied the requirements of Article Ten of the Lease
applicable to a Tenant Affiliate.
     (g) Upon the occurrence of any of the following events, Landlord shall have
the option, exercisable at any time prior to commencement of the Option Term, to
terminate all of the provisions of this Section with respect to the Option to
Extend, with the effect of canceling and voiding any prior or subsequent
exercise so this Option to Extend is of no force or effect:
     (i) Tenant’s failure to timely exercise the Option to Extend in accordance
with the provisions of this Section.
     (ii) The existence at the time Tenant exercises the Option to Extend of any
default on the part of Tenant under the Lease or of any state of facts which
with the passage of time or the giving of notice, or both, would constitute such
a default.
     (iii) Tenant’s third default under the Lease prior to the time Tenant
exercises the Option to Extend, notwithstanding that all such defaults may
subsequently be cured.
     (h) Without limiting the generality of any provision of the Lease, time
shall be of the essence with respect to all of the provisions of this Section.
     Section 7. Brokers. Landlord represents that it has had no dealings with
any real estate broker or agent in connection with this Amendment except for
Cornish & Carey Commercial which represents Landlord (“Landlord’s Broker”), and
it knows of no other real estate broker or agent who is entitled to a commission
in connection with this Amendment. Landlord agrees to indemnify, protect, defend
and hold harmless Tenant against and from all claims, liability, loss, damage,
cost and expense arising out of any claims for brokerage commissions or fees by
any broker or agent claiming to represent Landlord in connection with the
subject matter of this Amendment. Tenant represents that it has had no dealings
with any real estate broker or agent in connection with this Amendment except
for Landlord’s Broker, and it knows of no other real estate broker or agent who
is entitled to a commission in connection with this Amendment. Tenant agrees to
indemnify, protect, defend and hold harmless Landlord against and from all
claims, liability, loss, damage, cost and expense arising out of any claims for
brokerage commissions or fees by any broker or agent claiming to represent or to
have dealt with Tenant (except Landlord’s Broker) in connection with the subject
matter of this Amendment. The foregoing representations and obligations shall
survive the expiration or sooner termination of the Lease.
     Section 8. Time of Essence. Without limiting the generality of any other
provision of the Lease, time is of the essence to each and every term and
condition of this Amendment.
     Section 9. Attorneys’ Fees. Each party to this Amendment shall bear its own
attorneys’ fees and costs incurred in connection with the discussions preceding,
negotiations for and documentation of this Amendment. In the event that either
party brings any suit or other proceeding with respect to the subject matter or
enforcement of this Amendment or the Lease, the parties acknowledge and agree
that the provisions of Section 11.03 of the Existing Lease shall apply.
     Section 10. Effect of Headings; Recitals; Exhibits. The titles or headings
of the various parts or sections hereof are intended solely for convenience and
are not intended and shall not be deemed to or in any way be used to modify,
explain or place any construction upon any of the provisions of this Amendment.
Any and all Recitals set forth at the beginning of this Amendment are true and
correct and constitute a part of this Amendment as if they had been set forth as
covenants herein. Exhibits, schedules, plats and riders hereto which are
referred to herein are a part of this Amendment.
     Section 11. Entire Agreement; Amendment. This Amendment taken together with
the Existing Lease, together with all exhibits, schedules, riders and addenda to
each, constitutes the full and complete agreement and understanding between the
parties hereto and shall supersede all prior communications, representations,
understandings or agreements, if any, whether oral or written, concerning the
subject matter contained in this Amendment and the Existing Lease, as so
amended, and no provision of the Lease as so amended may be modified, amended,
waived or discharged, in whole or in part, except by a written instrument
executed by all of the parties hereto.
     Section 12. Authority. Each party represents and warrants to the other that
it has full authority and power to enter into and perform its obligations under
this Amendment, that the person executing this Amendment is fully empowered to
do so, and that no consent or authorization is necessary from any third party.
Landlord may request that Tenant provide Landlord evidence of Tenant’s
authority.

Page 3



--------------------------------------------------------------------------------



 



     Section 13. Counterparts. This Amendment may be executed in duplicates or
counterparts, or both, and such duplicates or counterparts together shall
constitute but one original of the Amendment, and the signature of any party to
any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart. Each duplicate and counterpart shall be equally admissible in
evidence, and each original shall fully bind each party who has executed it.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first set forth above.

                  TENANT:   MAXYGEN, INC.,           a Delaware corporation    
 
 
               
 
  By:   /s/ Russell J. Howard      
 
             
 
        Print Name: Russell J. Howard      
 
        Title: Chief Executive Officer                 (Chairman of Board,
President or Vice President)
 
               
 
  By:   /s/ Lawrence W. Briscoe      
 
             
 
        Print Name: Lawrence W. Briscoe      
 
        Title: Chief Financial Officer
                (Secretary, Assistant Secretary, CFO or Assistant Treasurer)
 
                LANDLORD:   METROPOLITAN LIFE INSURANCE COMPANY,           a New
York corporation      
 
               
 
  By:   /s/ Joel R. Redmon      
 
             
 
        Print Name: Joel R. Redmon      
 
        Title: Assistant Vice President      

Page 4



--------------------------------------------------------------------------------



 



EXHIBIT A
FAIR MARKET RENTAL RATE
     1. Definition of Fair Market Rental Rate. “Fair Market Rental Rate” shall
mean the Monthly Base Rent equal to the monthly base rental per rentable square
foot which a tenant would pay and which a willing landlord would accept for
space comparable to the Premises in the Building and in other buildings of class
A standards in Seaport Centre and along the Highway 101 corridor in Redwood
City, Redwood Shores, San Carlos and Belmont (the “Applicable Market”) for the
period for which such rental is to be paid and for a lease on terms
substantially similar to those of the Lease (including, without limitation,
those applicable to Taxes, Operating Expenses and exclusions, but also
considering so-called net and triple net leases, and leases utilizing operating
expense stops or base years, and making appropriate adjustment between such
leases and this Lease, as described below), based on prevailing market
conditions in the Applicable Market at the time such determination is made
(“Comparable Transactions”). Without limiting the generality of the foregoing,
Comparable Transactions shall be for a term similar to the term of tenancy and
for space comparable in use, floor levels, view and orientation, square footage
and location within the Building and in the Applicable Market as the transaction
for which Fair Market Rental Rate is being determined; however, leases of
unusual or odd shaped spaces shall not be considered. In any determination of
Fair Market Rental Rate, the stated or contract monthly net or base rental in
Comparable Transactions shall be appropriately adjusted to take into account the
different terms and conditions prevailing in such transactions and those present
in the Lease, including, without limitation: (a) the extent to which average
annual expenses and taxes per rentable square foot payable by tenants in
Comparable Transactions vary from those payable by Tenant under the Lease, and
so, for example, if the Lease provides for payment of Rent Adjustments and/or
certain Operating Expenses on the basis of increases over a base year, then the
rate of Monthly Base Rent under the Lease shall be based upon a step-up to
change the calendar year which serves as the base year for calculation of the
base for such Operating Expenses for the Option Term to be the full calendar
year in which the Option Term commences, and such step-up shall be considered in
the determination of the Fair Market Rental Rate; (b) tenant improvements, value
of existing tenant improvements, the concessions, if any, being given by
landlords in Comparable Transactions, such as parking charge abatement, free
rent or rental abatement applicable after substantial completion of any tenant
improvements (and no adjustment shall be made for any free or abated rent during
any construction periods), loans at below-market interest rates, moving
allowances, space planning allowances, lease takeover payments and work
allowances, as compared to any tenant improvement, refurbishment or repainting
allowance given to Tenant under the Lease for the space for which Fair Market
Rental Rate is being determined; (c) the brokerage commissions, fees and bonuses
payable by landlords in Comparable Transactions (whether to tenant’s agent, such
landlord or any person or entity affiliated with such landlord), as compared to
any such amounts payable by Landlord to the broker(s) identified with respect to
the transaction for which Fair Market Rental Rate is being determined; (d) the
time value of money; (e) any material difference between the definition of
rentable area and the ratio of project rentable to useable square feet in
Comparable Transactions, as compared to such figures applicable to the space for
which Fair Market Rental Rate is being determined; and (f) the extent to which
charges for parking by tenants in Comparable Transactions vary from those
payable by Tenant under the Lease.
     2. Sealed Estimates. In the event the Lease requires Fair Market Rental
Rate to be determined in accordance with this Exhibit, Landlord and Tenant shall
meet within ten (10) business days thereafter and each simultaneously submit to
the other in a sealed envelope its good faith estimate of Fair Market Rental
Rate (the “Estimates”). If the higher Estimate is not more than one hundred five
percent (105%) of the lower Estimate, then Fair Market Rental Rate shall be the
average of the two Estimates. If such simultaneous submission of Estimates does
not occur within such ten (10) business day period, then either party may by
notice to the other designate any reasonable time within five (5) business days
thereafter and any reasonable place at or near the Building for such meeting to
take place. In the event only one party submits an Estimate at that meeting,
such Estimate shall be Fair Market Rental. In the event neither party submits an
Estimate at that meeting, the transaction for which Fair Market Rental Rate is
being determined shall be deemed cancelled and of no further force or effect.
     3. Selection of Arbitrators. If the higher Estimate is more than one
hundred five percent (105%) of the lower Estimate, then either Landlord or
Tenant may, by written notice to the other within five (5) business days after
delivery of Estimates at the meeting, require that the disagreement be resolved
by arbitration. In the event neither party gives such notice, the transaction
for which Fair Market Rental Rate is being determined shall be deemed cancelled
and of no further force or effect. Within five (5) business days after such
notice, the parties shall select as arbitrators three (3) mutually acceptable
independent MAI appraisers with experience in real estate activities, including
at least five (5) years experience in appraising comparable space in the
Applicable Market (“Qualified Appraisers”). If the parties cannot timely agree
on such arbitrators, then within the following five (5) business days, each
shall select and inform the other party of one (1) Qualified Appraiser and
within a third period of five (5) business days, the two appraisers (or if only
one (1) has been duly selected, such single appraiser) shall select one (1) (or
two (2), if applicable) additional Qualified Appraisers to constitute a panel
with a total of three Qualified Appraisers, which three arbitrators shall
proceed to determine Fair Market Rental Rate pursuant to Section 4 of this
Exhibit. Both Landlord and Tenant shall be entitled to present evidence
supporting their respective positions to the panel of three arbitrators.
     4. Arbitration Procedure. Once a panel of arbitrators has been selected as
provided above, then as soon thereafter as practicable each arbitrator shall
select one of the two Estimates as the one which, in its opinion, is closer to
Fair Market Rental Rate. Upon an Estimate’s selection by two (2) of the
arbitrators, it shall be the applicable Fair Market Rental Rate and such
selection shall be binding upon Landlord and Tenant. If the arbitrators
collectively determine that expert advice is reasonably necessary to assist them
in determining Fair Market Rental Rate, then they may retain one or more
qualified persons, including but not limited to legal counsel, brokers,
architects or engineers, to provide such expert advice. The party whose Estimate
is not chosen by the arbitrators shall pay the costs of the arbitrators and any
experts retained by the arbitrators. Any

Exhibit A — Page 1



--------------------------------------------------------------------------------



 



fees of any counsel or expert engaged directly by Landlord or Tenant, however,
shall be borne by the party retaining such counsel or expert.
     5. Rent Pending Determination of Fair Market Rental Rate. In the event that
the determination of Fair Market Rental Rate has not been concluded prior to
commencement of the applicable rental period for the applicable space for which
the Fair Market Rental Rate is being determined, Tenant shall pay Landlord
Monthly Base Rent and Rent Adjustment Deposits as would apply under Landlord’s
Estimate pursuant to Section 2 of this Exhibit until the Fair Market Rental Rate
is determined. In the event that the Fair Market Rental Rate subsequently
determined is different from the amount paid for the applicable period, then
within thirty (30) days after such determination, Tenant shall pay Landlord any
greater amounts due and Landlord shall credit Tenant (against the next Monthly
Base Rent installments due) for any reduction in the amounts due.

Exhibit A — Page 2